 
AGREEMENT FOR THE PURCHASE OF PARTIAL LEASEHOLDS


This Agreement for the Purchase of Partial Leaseholds ("Agreement") executed
this February 10, 2011 with an effective date of February 1, 2011, by and
between Geronimo Holding Corporation ("Seller") and American Standard Energy,
Corp. ("Buyer").


Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
certain mineral rights leaseholds held on properties located on approximately
1,600 acres within multiple counties within Texas and Oklahoma as described in
EXHIBIT A: Summarized as below;


·      Cornett
 
·      Capps Farms No. 1
·      J.F. Lane “A” A/C #1
 
·      State WE L
·      Seabean***
 
·      Davies Estate #2
·      Matula
   



***Seabean acquisition is evidenced by separate Purchase Agreement dated
February 1, 2011 but is included in the Group1 Property as evidenced by this
Agreement.


Collectively referred to as the “Group 1 Property”, from Geronimo Holding
Corporation.


In addition, to the above Group 1 properties the Seller desires to sell to
Buyer, and Buyer desires to purchase from Seller, certain mineral rights
leaseholds held on additional properties located on approximately 2,500 acres
located within multiple counties within Texas, Oklahoma and Arkansas
collectively referred to as the “Group 2 Property”, from Geronimo Holding
Corporation as described in Exhibit A: Summarized as below;


·      Reveley Gas Unit
 
·      Granger
·      Federal 1x-5t
 
·      Jordan B
·      TCG #1
 
·      McGinty
·      Bell C Glo.
 
·      JF Lane “A” A/C #2
·      John Lane Nos. 1 & 2
 
·      King Ranch oil and lignite
·      Badger State #1
 
·      JH Shirk Est.
·      University Y
 
·      Jerry B Clayton
·      University Z
 
·      Booger Bear
·      Luther Gray Unit #1
   



NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:
 
1. Sale.
Seller agrees to sell, transfer and convey to Buyer, and Buyer agrees to
purchase the aforementioned partial leaseholds/Wells (the "Group 1 Property" and
the “Group 2 Property”):  See EXHIBIT A.


2.  Price.
Buyer shall pay Seller for both Group 1 Property and Group 2 Property (the
“Property”) the sum of SEVEN MILLION DOLLARS ($7,000,000) cash payable at Close.


3.  Transfer of Title.
Title to and ownership of all rights to the Property shall pass from Seller to
Buyer upon close of escrow with an effective date of February 10, 2011.  Prior
to Close of Escrow Seller shall deliver to Buyer the following items as well as
such other information and documents as Buyer may reasonably request during the
Due Diligence Period:
 
·
Copies of Original Leases


 
 

--------------------------------------------------------------------------------

 
 
 
·
Copies of any subsequent Leases

 
·
Any Assignments made on the Property

 
·
Title reports of the Property

 
·
Division Orders (if available)

 
·
Engineering Reports of the Property

 
·
Full Legal Description of the Property

 
·
Completion of the 2009 Financial Audit of Seller or carve out for specific
properties

 
·
Completion of the 2010 Engineering Report of Seller

 
·
Joint Interest Billings

 
·
API Number

 
·
Well ID Number (if any)

 
·
Production Report (if applicable)



4.  Representations and Warranties of Seller.


(a)           Seller warrants that the title to the Property shall be of
marketable title free of undisclosed liens, mortgages, leases, or other rights
in the Property.


(b)           Authority; Capacity to Sell.  The Seller has all requisite power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery and performance of
this Agreement has been duly authorized by all necessary action on the part of
the Seller, and constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors' rights generally; and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).


(c)           No Violation of Law or Agreement.  The execution, delivery and
performance by Seller of this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
certificate of incorporation, by-laws or other organizational documents of
Seller; (b) conflict with or result in a violation or breach of any provision of
any Law or governmental order applicable to Seller; (c) require the consent,
notice or other action by any person under, conflict with, result in a violation
or breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any contract to which the Seller is a party or by which the
Seller is bound or to which any of their respective properties and assets are
subject or any permit affecting the properties, assets or business of the
Seller; or (d) result in the creation or imposition of any encumbrance on any
properties or assets of the Company. No consent, approval, permit, governmental
order, declaration or filing with, or notice to, any governmental authority is
required by or with respect to the Seller in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby. For purposes hereof, “Law” means any statute, law, ordinance,
regulation, rule, code, order, constitution, treaty, common law, judgment,
decree, other requirement or rule of law of any Governmental Authority.


(d)           Consents.  All consents, approvals or authorizations of, or
registrations, filings or declarations with, any governmental authority or any
other person, if any, required in connection with the execution, delivery and
performance by the Sellers of this Agreement or the transactions contemplated
hereby have been or at the closing of this Agreement will have been obtained by
the Seller and will be in full force and effect.


(e)           Full Disclosure.  No representation or warranty by Seller in this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 
 

--------------------------------------------------------------------------------

 
 
(f)           Contingencies.  Seller shall provide completed Title Report to
Buyer.  Sales price shall be adjusted accordingly should the results of the
Title Report indicate anything contrary to this Agreement.


(g)           Net Royalty Interest.  Seller affirms that the Seller conveys at
least SEVENTY THREE PERCENT (73%) Net Royalty Interest (NRI) of each Property,
lease, or well (with the exception of King Ranch oil and lignite {gas portion}
which is slightly less than 73%) to the Buyer.  If upon discovery of less than
73% NRI after close then Seller shall supplement additional property(ies) to
cure any deficiency.


(h)           Royalties.  Seller shall credit/forward to Buyer any revenue or
Royalties received by operators of the respective Properties with an effective
date of February 1, 2011.  Any royalties received with an effective date of
January 31, 2011 or earlier shall belong to Seller.  Any royalties received with
an effective date of February 1, 2011 or later shall belong to Buyer.


5.  Representations and Warranties of Buyer.


(a)           Authority; Capacity to Purchase.  Buyer is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of organization
and has all requisite power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.  The execution, delivery
and performance of this Agreement has been duly authorized by all necessary
action on the part of the Buyer, and constitutes a legal, valid and binding
obligation of such Buyer, enforceable against the Buyer in accordance with its
terms, except as such enforceability may be limited by: (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors' rights generally; and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


(b)           No Conflicts’ Consents.  The execution, delivery and performance
by Buyer of this Agreement and the consummation of the transactions contemplated
hereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Buyer; (b) conflict with or result
in a violation or breach of any provision of any Law or governmental order
applicable to Buyer; or (c) require the consent, notice or other action by any
person under any contract to which Buyer is a party. No consent, approval,
permit, governmental order, declaration or filing with, or notice to, any
governmental authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.


6. Limitation of Liability.
In no event shall Seller be liable for any special, indirect, incidental or
consequential damages arising out of or connected with this Agreement or the
Property, regardless of whether a claim is based on contract, tort, strict
liability or otherwise, nor shall Buyer's damages exceed the amount of the
purchase price of the Property.


7.  Notices.
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services.


If to Seller:
Geronimo Holding Corporation
P.O. Box 804
Midland, TX 79702


If to Buyer:
American Standard Energy, Corp.
4800 North Scottsdale Road
Suite 1400
Scottsdale, AZ 85251

 
 

--------------------------------------------------------------------------------

 
 
8.  Governing Law.
This Agreement shall be construed and enforced in accordance with the laws of
the state of Arizona.


9.  Final Agreement.
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof.  This Agreement may be modified only by a further
writing that is duly executed by both parties.


10.  Severability.
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.


11.  Headings.
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.


THIS SECTION INTENTIONALLY LEFT BLANK – SIGNATURES ON FOLLOWING PAGE


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


Geronimo Holding Corporation
 
American Standard Energy, Corp.
         
By:
/s/Randall Capps
 
By:
/s/Scott Feldhacker
Randall Capps
 
Scott Feldhacker
President
 
Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT A
 
Exhibit “A”


Attached to and made a part of that certain Agreement for the Purchase of
Partial Leaseholds dated February 10, 2011 between Geronimo Holding Corporation,
as Seller and American Standard Energy Corp., as Buyer


GROUP 1 PROPERTIES


CORNETT LEASE
28.333333% GWI
21.25% NRI

GAINES COUNTY, TEXAS
Lease #1
   
Lessor:
 
David Thane Cornett, dealing in his sole and separate property
Lessee:
 
John M. Clark, Inc.
Dated:
 
October 29, 2004
Recorded:
 
#R 0004755 Official Public Records, Gaines County, Texas
Description:
 
SW/4 Section 63, Block G, W.T.R.R. Company Survey
     
Lease #2
   
Lessor:
 
Jim L. Cornett, dealing in his sole and separate property
Lessee:
 
John M. Clark, Inc.
Dated:
 
October 29, 2004
Recorded:
 
#R 0004756 Official Public Records, Gaines County, Texas
Description:
 
SW/4 Section 63, Block G, W.T.R.R. Company Survey
     
Lease #3
   
Lessor:
 
Elbert Duane Cornett, dealing in his sole and separate property
Lessee:
 
John M. Clark, Inc.
Dated:
 
October 29, 2004
Recorded:
 
#R 0004754 Official Public Records, Gaines County, Texas
Description:
 
SW/4 Section 63, Block G, W.T.R.R. Company Survey
     
Lease #4
   
Lessor:
 
John W. Cornett, dealing in his sole and separate property
Lessee:
 
John M. Clark, Inc.
Dated:
 
October 29, 2004
Recorded:
 
#R 0004866 Official Public Records, Gaines County, Texas
Description:
  
SW/4 Section 63, Block G, W.T.R.R. Company Survey



J. F. LANE A A/C #1
100% GWI
75% NRI

Upton County, Texas
Lessor:
 
John F. Lane and Allie Lane, his wife
Lessee:
 
W.B. Powell
Lease Date:
 
06/11/25
Recording Data:
 
Book 17, Page 106, Upton County, Texas
Description:
 
N/2 SW/4 and SE/4 SW/4 of Section 5, Abstract 213, G.C. & S.F. Ry.
 
  
Co.Survey, Upton County, Texas



SEABEAN #1
22.40% GWI
16.80% NRI

Gaines County, Texas


SW/4 SW/4 Section 166, Block G, H&TC Ry. Co. Survey, Gaines County, Texas

 
 

--------------------------------------------------------------------------------

 
 
MATULA
99.0% GWI
74.25% NRI

San Patricio, Texas
Oil, Gas and Mineral Leases – All Oil, Gas and Mineral Leases filed of recorded
in the Official Public Records of San Patricio County, Texas


Lease Date:
 
September 18, 2006
Lessor:
 
Beverly Anne Matula (aka Beverly Jarvis Draper-Matula) etal
Lessee:
 
XOG Operating, LLC
Recording Data:
  
File #561175 & #561176

Legal Description:           99.329 acres of land, more or less, being all of
Farm Block 90 and 84 and all of the East one-half of Farm Block 83 of the Welder
and Odem Subdivision of 4,309.88 acres according to the Map or Plat thereof
recorded in Volume 2, Page 4 of the Map Records of San Patricio County, Texas;
and being a portion of that tract of land more particularly described in a
Partition Deed dated September 9, 1930, by and between B. T. Draper and wife,
Verna Draper and Hassie O’Bryant joined by her husband, R.H. O’Bryant, recorded
in Vol. 97, Page 405 of the Deed Records of San Patricio County, Texas.


Lease Date:
 
October 5, 2005
Lessor:
 
Irvin C. Hatridge, Jr., Trustee
Lessee:
 
XOG Operating, LLC
Recording Data:
  
File #555482

Legal Description:           20 acres of land, more and less, being all of the
west or northwest one-half of Farm Block 83 of the Welder and Odem Subdivision
as shown by map or plat of said subdivision recorded in Volume 2, Page 4 of the
Map Records of San Patricio County, Texas.  Said 20 acres being a portion of
that tract of land described in an Oil, Gas and Mineral Deed dated August 20,
1987 from Sylvan Gurinsky, et al, as grantors, to Irvin C. Hatridge, Jr.,
Trustee, as grantee, recorded under instrument number 364441 in the Official
Records of San Patricio County, Texas.


Lease Date:
 
October 12, 2005
Lessor:
 
Aaron L. Ward and wife, Reba J. Ward
Lessee:
 
XOG Operating, LLC
Recording Data:
  
File #555481

Legal Description:           20 acres of land, more and less, being all of the
west or northwest one-half of Farm Block 83 of the Welder and Odem Subdivision
as shown by map or plat of said subdivision recorded in Volume 2, Page 4 of the
Map Records of San Patricio County, Texas.  Said 20 acres being more
particularly described in a Warranty Deed dated 1-10-73 from Lynn D. Headrick,
et al, as grantors, to Aaron Ward, as grantee, recorded in Vol. 462, Page 68 of
the Deed Records of San Patricio County, Texas.


Lease Date:
 
November 11, 2005
Lessor:
 
Virginia T. Abercrombie and John B. Abercrombie, Trustees of the Yvonne B.
Townsend Trust
Lessee:
 
XOG Operating, LLC
Recording Data:
  
File #555728

Legal Description:           20 acres of land, more and less, being all of the
west or northwest one-half of Farm Block 83 of the Welder and Odem Subdivision
as shown by map or plat of said subdivision recorded in Volume 2, Page 4 of the
Map Records of San Patricio County, Texas.  Said 20 acres being more
particularly described in a Mineral Deed dated April 20, 1944 from Complete Oil
Well Services Company, as grantor, to Lee Townsend, et al, as grantee, recorded
in Vol. 49, Page 568 of the Oil and Gas Records of San Patricio County, Texas.


Lease Date:
 
November 15, 2005
Lessor:
 
Laverne Cockerham Fulcher
Lessee:
 
XOG Operating, LLC
Recording Data:
  
File #555485

Legal Description:           20 acres of land, more and less, being all of the
west or northwest one-half of Farm Block 83 of the Welder and Odem Subdivision
as shown by map or plat of said subdivision recorded in Volume 2, Page 4 of the
Map Records of San Patricio County, Texas.  Said 20 acres being that tract of
land described in an Oil, Gas and Mineral Deed dated March 26, 1940 from G.C.
Beauchamp to Louis H. Cockerham, recorded in Vol. 38, Page 272 of the Oil and
Gas Records of San Patricio County, Texas.

 
 

--------------------------------------------------------------------------------

 
 
Lease Date:
 
October 5, 2005
Lessor:
 
Carole Ann Bracamontes, Individually and as Independent Executor of the Estate
of Abe Mozes, deceased
Lessee:
 
XOG Operating, LLC
Recording Data:
  
File #555727

Legal Description:           20 acres of land, more and less, being all of the
west or northwest one-half of Farm Block 83 of the Welder and Odem Subdivision
as shown by map or plat of said subdivision recorded in Volume 2, Page 4 of the
Map Records of San Patricio County, Texas.  Said 20 acres being a portion of
that tract conveyed in a Mineral Deed dated July 29, 1941, from George Estes, as
grantor, to Abe Mozes, as grantee, recorded in Vol. 42, Page 359 of the Oil and
Gas Records of San Patricio County, Texas.


Lease Date:
 
June 20, 2007
Lessor:
 
The Episcopal Church Corporation in West Texas for the benefit of St. Mark’s
Espicopal Church, Corpus Christi, Texas
Lessee:
 
XOG Operating, LLC
Recording Data:
  
File #571187

Legal Description:           20 acres of land, more and less, being the
northwest one-half of Farm Block 83 of the Welder and Odem Subdivision of
4,309.88 acres according to the Map or Plat Records recorded in Vol. 2, Page 4
of the Map Records of San Patricio County, Texas.


Lease Date:
 
August 12, 2008
Lessor:
 
Dorothy Holder, fka Dorothy Phillips
Lessee:
 
XOG Operating, LLC
Recording Data:
  
File #583181

Legal Description:           20 acres of land, more and less, being all of the
Northwest Half (NW/2) of Farm Block 83 of the Welder and Odem Subdivision as
shown by plat of said subdivision recorded in Volume 2, Page 4 of the Map
Records of San Patricio County, Texas.


Lease Date:
 
September 30, 2008
Lessor:
 
Wanda Traugh
Lessee:
 
XOG Operating, LLC
Recording Data:
  
File #585715

Legal Description:           20 acres of land, more and less, being all of the
Northwest Half (NW/2) of Farm Block 83 of the Welder and Odem Subdivision as
shown by plat of said subdivision recorded in Volume 2, Page 4 of the Map
Records of San Patricio County, Texas.


Lease Date:
 
December 20, 2006
Lessor:
 
Antonio Perez (a/k/a Antonio W. Perez)
Lessee:
 
XOG Operating, LLC
Recording Data:
  
File #564382

Legal Description:           6.678 acres of land, more or less, being a part of
the west one-half of Farm Lot Eighty-three (83) of the Welder & Odem Subdvision,
as shown on a plat recorded in Volume 2, Page 4 of the Plat Records of San
Patricio County, Texas; and being that same tract of land described in a
Warranty Deed dated March 17, 1995 from the First Commerce Bank, as grantor, to
Antonio Perez, as grantee, and recorded as File Number 430320 of the Official
Records of San Patricio County, Texas


Lease Date:
 
December 20, 2006
Lessor:
 
Bill F. Reeves and wife, Phyllis N. Reeves
Lessee:
 
XOG Operating, LLC
Recording Data:
  
File #564818

 
 
 

--------------------------------------------------------------------------------

 
 

Legal Description:           6.678 acres of land, more or less, being a part of
the west one-half of Farm Lot Eighty-three (83) of the Welder & Odem Subdvision,
as shown on a plat recorded in Volume 2, Page 4 of the Plat Records of San
Patricio County, Texas; and being that same tract of land described in a
Warranty Deed dated September 8, 2000 from Gary Neal Rayburn and wife, Kimberlie
Kay Rayburn, as grantor, to Bill F. Reeves and wife, Phyllis N. Reeves, as
grantee, and recorded as File Number 487988 of the Official Records of San
Patricio County, Texas


Subject to:


 
1)
Unit Designation for Matula #1R Gas Unit recorded in File #579677

 
2)
Unit Designation for Matula #1R Oil Unit recorded in File #579678



CAPPS FARMS #1
98.00% GWI
73.50% NRI

Midland County, Texas
LEASE NO 1:
Oil and Gas Lease dated May 3, 1948, from R.L. Kane and his wife, Beulah Kane,
as Lessors, to Woodrow White and his wife, Elizabeth White, and James J. Kane
and his wife, Clela Kane, as Lessees, and found of record in Volume 111, Page
112, Deed Records of Midland County, Texas.
LEASE NO 2:
Oil and Gas Lease dated July 17, 1951, from Louis Egan and his wife, Margaret
Egan, as Lessors, to Tioga Petroleum Corporation, as Lessee, and found of record
in Volume 148, Page 501, Deed Records of Midland County, Texas, as amended in
that certain Amendment of Oil and Gas Lease recorded in Volume 154, Page 331,
Deed Records of Midland County, Texas;


Insofar and only insofar, as the above described Lease No. 1 and Lease No. 2
cover the following described land in Midland County, Texas, to wit:


The SE/4 of Section 44, Block 40, T-2-S, H.G. Purcell Survey, as to depths below
the unitized formation of the Parks Field Unit, said unitized formation
described in that certain Royalty Owners Agreement dated effective as of August
1, 1954, by and between Operators and Royalty Owners of leases in the Parks
Field, and recorded in Volume 212, Page 470, Deed Records of Midland County,
Texas, as limited to the Pennsylvanian Bend unitized formation found in the
Magnolia Petroleum Company J.F. Haley No. 1 Well in Section 7, S.F. 4169, Matt
Daugherty Survey, Abstract No. 1448, Midland County, Texas, between 10,420 feet
and 10,492 feet in depth measured by a Schlumberger electrical log.
 
LEASE NO. 3


Oil, Gas and Mineral Lease dated November 15, 2003, from Chaparral Limited
Partnership, as Lessor, to Geronimo Holding Corporation, as Lessee, and found of
record in Doc 1548, Volume 2300, Page 437, Records of Midland County, Texas,
covering the following described lands:


A 165.10 acre tract described as the North-Half of the East-Half (N/2 E/2) of
 Section 44, Block 40, T-2-S, H.G. Purcell Pre-emption Survey, Midland County,
Texas, limited in depth as to the Devonian formation only.
STATE WE L LEASE
49.83322% GWI
37.374915% NRI

Lea County, New Mexico
 

 
 

--------------------------------------------------------------------------------

 
 
Oil and Gas leases:
LESSOR:
State of New Mexico
LESSEE:
R.R. Herrell
LEASE NO:
E-1640
LEASE DATE:
12/10/47
DESCRIPTION:
W/2 of Section 10, T21S, R35E, Lea County, New Mexico, limited in depth as to
the Morrow formation.

 
DAVIES ESTATE NO. 2
100% GWI
73.0% NRI

Upton County, Texas
Oil and Gas lease dated March 16, 1954, recorded in Volume 207, page 92, Oil and
Gas Records of Upton county, from Henry Curtis Davies, et al, as Lessors, to the
Texas Company, as Lessee, insofar as said Oil and Gas Lease covers the following
described land situated in Upton County, Texas:
 
N/2 NW/4 of Section 16, Block 41, T-5-S, T&P Ry. Co. Survey, below the depth of
10,590 feet.   It is the intent of Assignor to assign THE DAVIES ESTATE NO. 2
WELL WHICH IS CURRENTLY PRODUCING BELOW 10,590’.


GROUP 2 PROPERTIES


REVELEY GAS UNIT
24.875% GWI
18.65625% NRI

Logan County, Arkansas
 
The interests set forth below in the following-described leases covering the
hereinafter described portions of Section 16, Township 6 North, Range 28 West,
Logan County, Arkansas:
 

   
Lease
 
Recorded
   
Lessor
 
Date
 
Vol/Page
 
Description
             
Bryce Leigh Williams Reveley
 
7/9/77
 
D-1/46
 
W/2 E/2, E/2 W/2
             
C.D. Turbiville
 
9/4/78
 
F-1/471
 
W/2 W/2 less a 4.4 acre tract
             
Edna E. Luhman
 
9/5/80
 
M-1/276
 
Part of the E/2 NE/4
             
Paul Cotner
 
5/12/69
 
W/387
 
SE/4 SE/4
             
June Cotner
 
5/12/69
 
W/385
 
SE/4 SE/4
             
Gordon A. Cotner
 
5/12/69
 
W/403
 
SE/4 SE/4
             
Monroe Cotner
 
5/12/69
 
W/405
 
SE/4 SE/4
             
N.A. Cotner
 
5/13/69
 
W/422
 
SE/4 SE/4
             
Genevieve M. Cotner
 
8/11/69
 
W/450
 
SE/4 SE/4
             
Paula Rae Mitzell
 
9/4/78
 
F-1/12
 
A 4.4 acre tract in the NW/4 NW/4
             
James K. Thornton
 
4/19/79
 
F-1/283
 
Part of the E/2 NE/4
             
John J. Satterfield
 
4/20/79
 
F-1/338
 
Part of the NE/4 SE/4


 
 

--------------------------------------------------------------------------------

 
 
U.S. Tuggle
 
11/27/79
 
G-1/434
 
W/2 W/2
             
Wanda A. Train
 
11/10/79
 
G-1/425
 
W/2 W/2
             
Ada Inex Taylor
 
11/27/79
 
G-1/432
 
W/2 W/2
             
Madge Harp
 
11/10/79
 
G-1/448
 
W/2 W/2
             
Luther C. Burt
 
11/01/79
 
G-1/427
 
W/2 W/2
             
Anna B. Coppinger
 
11/27/79
 
I-1/123
 
W/2 W/2



INSOFAR AND ONLY INSOFAR AS THE ABOVE LEASES COVER THE REVELEY GAS UNIT WELL #1,
#2, #3, #4, #5, #6, #7, #8, #9, #10, #11. #12 AND #13.


FEDERAL 1X-5T
100% GWI
75% NRI

Logan County, Arkansas
 
Section 5, Township 6 North, Range 26 West, Logan County, Arkansas insofar and
only insofar to the 10 acres in the form of a square surrounding the Federal
1X-5T Well only.
 
TCG
5% GWI
3.75% NRI

Glasscock County, Texas
 
INSOFAR AND ONLY INSOFAR AS THE BELOW LEASES COVER THE N/2 OF SECTION 34, BLOCK
33, T-2-S, T&P RY. CO SURVEY, GLASSCOCK COUNTY, TEXAS
 
 
1.
Oil, Gas and Mineral Lease dated May, 2008, between Jesse Louis Overton, as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 594, Public
Records of Glasscock County, Texas.



 
2.
Oil, Gas and Mineral Lease dated May, 2008, between Grace Lanell Evans, as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 597, Public
Records of Glasscock County, Texas.



 
3.
Oil, Gas and Mineral Lease dated May, 2008, between Lorita Joyce Robinson, aka
Lorita Overton Robinson, as Lessor, and K. Bryan Reeves as Lessee, recorded in
Volume 117, Page 600, Public Records of Glasscock County, Texas.



 
4.
Oil, Gas and Mineral Lease dated May, 2008, between Christine Chambers Brown, as
Lessor, and Lyle D. Cannon as Lessee, recorded in Volume 117, Page 603, Public
Records of Glasscock County, Texas.



 
5.
Oil, Gas and Mineral Lease dated May, 2008, between Lois Chambers Dilatush, as
Lessor, and Lyle D. Cannon as Lessee, recorded in Volume 117, Page 606, Public
Records of Glasscock County, Texas.



 
6.
Oil, Gas and Mineral Lease dated May, 2008, between Marian Ruth Sabia, as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 609, Public
Records of Glasscock County, Texas.



 
7.
Oil, Gas and Mineral Lease dated May, 2008, between David Paul Coffee, as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 612, Public
Records of Glasscock County, Texas.


 
 

--------------------------------------------------------------------------------

 


 
8.
Oil, Gas and Mineral Lease dated May, 2008, between Lee Merritt, as Lessor, and
Lyle D. Cannon as Lessee, recorded in Volume 117, Page 615, Public Records of
Glasscock County, Texas.



 
9.
Oil, Gas and Mineral Lease dated May, 2008, between Billye McLaughlin, as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 618, Public
Records of Glasscock County, Texas.



 
10.
Oil, Gas and Mineral Lease dated May, 2008, between Sheryl Cox, as Lessor, and
K. Bryan Reeves as Lessee, recorded in Volume 117, Page 621, Public Records of
Glasscock County, Texas.



 
11.
Oil, Gas and Mineral Lease dated May, 2008, between Scott McLaughlin, as Lessor,
and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 624, Public Records
of Glasscock County, Texas.



 
12.
Oil, Gas and Mineral Lease dated May, 2008, between Kae McLaughlin, as Lessor,
and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 627, Public Records
of Glasscock County, Texas.



 
13.
Oil, Gas and Mineral Lease dated May, 2008, between Marianne Weiderman, as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 630, Public
Records of Glasscock County, Texas.



 
14.
Oil, Gas and Mineral Lease dated June, 2008, between White Star Energy, Inc., as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 633, Public
Records of Glasscock County, Texas.



 
15.
Oil, Gas and Mineral Lease dated May, 2008, between Bob M. Fannin, as Lessor,
and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 636, Public Records
of Glasscock County, Texas.



 
16.
Oil, Gas and Mineral Lease dated May, 2008, between Barbara A. Fannin, as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 639, Public
Records of Glasscock County, Texas.



 
17.
Oil, Gas and Mineral Lease dated May, 2008, between Jennie Beth Fannin, as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 647, Public
Records of Glasscock County, Texas.



 
18.
Oil, Gas and Mineral Lease dated May, 2008, between Robert Alan Fannin,
Individually and as co-trustee under the Will of Ollie May Fannin, as Lessor,
and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 650, Public Records
of Glasscock County, Texas.



 
19.
Oil, Gas and Mineral Lease dated June, 2008, between Suzann Lupton, as Lessor,
and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 654, Public Records
of Glasscock County, Texas.



 
20.
Oil, Gas and Mineral Lease dated May, 2008, between Nancy Gayle Love Lobb, as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 657, Public
Records of Glasscock County, Texas.



 
21.
Oil, Gas and Mineral Lease dated April, 2008, between Richard Oliver McMurray,
as Lessor, and Lyle D. Cannon as Lessee, recorded in Volume 117, Page 660,
Public Records of Glasscock County, Texas.



 
22.
Oil, Gas and Mineral Lease dated April, 2008, between Michael B. Cole, as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 663, Public
Records of Glasscock County, Texas.



 
23.
Oil, Gas and Mineral Lease dated May, 2008, between Cleo Kaufmann, as Lessor,
and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 666, Public Records
of Glasscock County, Texas.


 
 

--------------------------------------------------------------------------------

 


 
24.
Oil, Gas and Mineral Lease dated May, 2008, between Kathleen Grimes, as Lessor,
and K. Bryan Reeves as Lessee, recorded in Volume 117, Page 669, Public Records
of Glasscock County, Texas.



 
25.
Oil, Gas and Mineral Lease dated May, 2008, C.E. Thomas, III, as Lessor, and K.
Bryan Reeves as Lessee, recorded in Volume 117, Page 672, Public Records of
Glasscock County, Texas.



 
26.
Oil, Gas and Mineral Lease dated June, 2008, Ruth Salisbury, as Lessor, and K.
Bryan Reeves as Lessee, recorded in Volume 117, Page 675, Public Records of
Glasscock County, Texas.



 
27.
Oil, Gas and Mineral Lease dated May, 2008, Bill B. Fannin, Jr., individually
and as co-trustee under the Will of Ollie May Fannin, as Lessor, and K. Bryan
Reeves as Lessee, recorded in Volume ___, Page ___, Public Records of Glasscock
County, Texas.



 
28.
Oil, Gas and Mineral Lease dated June, 2008, Ruby Lee Thomas, as Lessor, and K.
Bryan Reeves as Lessee, recorded in Volume ___, Page ___, Public Records of
Glasscock County, Texas.



 
29.
Oil, Gas and Mineral Lease dated June, 2008, Pecos Bend Royalties, LP., as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume ___, Page ___, Public
Records of Glasscock County, Texas.



 
30.
Oil, Gas and Mineral Lease dated June, 2008, George T. Thomas, Jr., as Lessor,
and K. Bryan Reeves as Lessee, recorded in Volume ___, Page ___, Public Records
of Glasscock County, Texas.



 
31.
Oil, Gas and Mineral Lease dated May, 2008, Melissa Chapman, Guardian of the
Estate of Thomas J. Coffee, NCM, as Lessor, and K. Bryan Reeves as Lessee,
recorded in Volume ___, Page ___, Public Records of Glasscock County, Texas.



 
32.
Oil, Gas and Mineral Lease dated June, 2008, Bob Phipps et ux Nayna P. Phipps,
as Lessor, and K. Bryan Reeves as Lessee, recorded in Volume ___, Page ___,
Public Records of Glasscock County, Texas.



 
33.
Oil, Gas and Mineral Lease dated June, 2008, Primative Petroleum, Inc., as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume ___, Page ___, Public
Records of Glasscock County, Texas.



 
34.
Oil, Gas and Mineral Lease dated June, 2008, Mary Catherine Holley, as Lessor,
and K. Bryan Reeves as Lessee, recorded in Volume ___, Page ___, Public Records
of Glasscock County, Texas.



 
35.
Oil, Gas and Mineral Lease dated June, 2008, Donnie Jane Byrne, as Lessor, and
K. Bryan Reeves as Lessee, recorded in Volume ___, Page ___, Public Records of
Glasscock County, Texas.



 
36.
Oil, Gas and Mineral Lease dated June, 2008, Wildwood Royalties, Inc., as
Lessor, and K. Bryan Reeves as Lessee, recorded in Volume ___, Page ___, Public
Records of Glasscock County, Texas.



 
37.
Oil, Gas and Mineral Lease dated June, 2008, Reba Jean Bailey, as Lessor, and K.
Bryan Reeves as Lessee, recorded in Volume ___, Page ___, Public Records of
Glasscock County, Texas.



BELL C #1
15.058590% GWI
11.286232% NRI
BELL C #3
15.319010% GWI
11.472337% NRI
BELL C #4
15.188802% GWI
11.391602% NRI

Andrews County, Texas
 
Description:      E/2 of Section 14, Block A-34, PSL Survey, Andrews County,
Texas


JOHN LANE #1 & #2
100% GWI
75% NRI

Upton County, Texas

 
 

--------------------------------------------------------------------------------

 
 
Lessor:
John F. Lane and Allie Lane, his wife

Lessee:
The Texas Company

Lease Date:
12/30/24

Recording Data:
Book 18, Page 259, Upton County, Texas

Description:            Insofar and only insofar as lease covers 40 acres in the
form of a square surrounding the John Lane #1 and the NW/4 of NW/4 of Section
32, Block 1,
MK&T Ry. Co. Survey, limited to interval between 2,470 feet to base of the
Upper Ellenburger formation defined as a depth approximately 10,000 feet below
the surface, as indicated by a Compensated Neutron Litho Density Log of the
Sun Exploration and Production J.L. Lane #1 Well located 2450 feet FNL and
1600 feet FWL of Section 32, Block 1, MK & T Ry. Co. Survey, Upton
County, Texas.
 
AND FURTHER FOR CLARIFICATION THE INTENT OF ASSIGNOR
IS TO SAVE AND EXCEPT ANY AND ALL RIGHTS OBTAINED IN
THAT CERTAIN ASSIGNMENT DATED OCTOBER 3, 2008 FROM VANGUARD PERMIAN, LLC TO
GERONIMO HOLDING
CORPORATION RECORDED AS DOCUMENT NUMBER 00144863, IN VOLUME 807, PAGE 462 OF THE
OFFICIAL PUBLIC RECORDS IN UPTON COUNTY, TEXAS.


BADGER 30 STATE LEASE
18.692210% GWI
14.019163% NRI

Lea County, New Mexico
 
Section 30, Township 20 South, Range 36 East, Lea County, New Mexico
 
Oil and Gas leases:


LESSOR:
State of New Mexico
LESSEE:
Union Oil Company of California
LEASE NO:
E-1782
LEASE DATE:
3/10/48
DESCRIPTION:
Section 30, T20S, R36E, Lea County, New Mexico, limited in depth as to the
Morrow formation.

 
UNIVERSITY Y & Z
25% GWI
18.75% NRI

Crane County, Texas
 
Dated:                                           July 12, 1960
Recorded:
Book 143, Page 405, Deed Records of Crane County, Texas
Lessor:
The State of Texas
Lessee:
Texas Gulf Producing Company
Lands covered:
NE/4 of Section 11, Block 31, University Land Survey, Crane County, Texas
   
Dated:
July 12, 1960
Recorded:
Book 143, Page 409, Deed Records of Crane County, Texas
Lessor:
The State of Texas
Lessee:
Texas Gulf Producing Company
Lands covered:
SE/4 of Section 11, Block 31 University Lands Survey, Crane County, Texas



GRANGER #1
28.33334% GWI
21.391666 NRI


 
 

--------------------------------------------------------------------------------

 
 
Gaines County, Texas
 
Oil & Gas Lease
 
Lessor:
The Granger Family Limited Partnership, et al
Lessee:
John M. Clark, Inc.
Recorded:
#2005-1675 Official Public Records, Gaines County, Texas
Description
That certain 40 acre unit around the John M. Clark, Inc. Granger #1 being in the
N/2 NW/4 of Section 64, Block G, W.T.R.R. Co. Survey, Gaines County, Texas



JORDAN B #1
70.117193% GWI
52.587895% NRI

Lea County, New Mexico
 
All recording data refers to the Official Records of Lea County, New Mexico, as
noted).
 
Lease No.                                                      01-NM-5150-A
Lessor:
Maggie J. Tidwell, et vir
Lessee:
TXO Production Corp.
Instrument Dated:
1-23-84
Recording Data:
Book 369, Page 104
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E
   
Lease No.
01-NM-5150-B
Lessor:
Bertha J. Spoonemore, et vir
Lessee:
TXO Production Corp.
Instrument Dated:
1-23-84
Recording Data:
Book 368, Page 666
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E



Lease No.                                                      01-NM-5150-C
Lessor:
Alice Jordan
Lessee:
TXO Production Corp.
Instrument Dated:
1-23-84
Recording Data:
Book 368, Page 663
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E
   
Lease No.
01-NM-5150-D
Lessor:
Nellie J. Caldwell
Lessee:
TXO Production Corp.
Instrument Dated:
1-23-84
Recording Data:
Book 368, Page 669
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E
   
Lease No.
01-NM-5150-E
Lessor:
Mettie Jordan F/B/O Alice Jordan


 
 

--------------------------------------------------------------------------------

 


Lessee:
TXO Production Corp.
Instrument Dated:
1-23-84
Recording Data:
Book 368, Page 672
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E
   
Lease No.
01-NM-5150-F
Lessor:
Nellie J. Jordan
Lessee:
TXO Production Corp.
Instrument Dated:
1-23-84
Recording Data:
Book 368, Page 675
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E
   
Lease No.
01-NM-5150-G
Lessor:
Louise Hord
Lessee:
TXO Production Corp.
Instrument Dated:
1-23-84
Recording Data:
Book 368, Page 678
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E
   
Lease No.
01-NM-5150-H
Lessor:
Emmitt Roy Jordan
Lessee:
TXO Production Corp.
Instrument Dated:
1-23-84
Recording Data:
Book 368, Page 681
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E
   
Lease No.
01-NM-5150-I
Lessor:
F.K. Turner, et ux
Lessee:
TXO Production Corp.
Instrument Dated:
1-23-84
Recording Data:
Book 368, Page 684
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E
   
Lease No.
01-NM-5150-J
Lessor:
Lewis R. Kerr, et ux
Lessee:
TXO Production Corp.
Instrument Dated:
1-23-84
Recording Data:
Book 368, Page 687
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E
   
Lease No.
01-NM-5150-K
Lessor:
Imogene W. Flanagan
Lessee:
TXO Production Corp.
Instrument Dated:
1-23-84
Recording Data:
Book 368, Page 690
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E



Lease No.                                                      01-NM-5150-L
Lessor:
S. & S. Inc.
Lessee:
TXO Production Corp.


 
 

--------------------------------------------------------------------------------

 
 
Instrument Dated:
1-23-84
Recording Data:
Book 368, Page 693
Lands Subject to Conveyance:
SE/4 Sec. 11, T20S, R35E



All of the above leases are limited in depth as to the Wolfcamp formation only.


MCGINTY LEASE
6.671875% GWI
5.00387% NRI

Yoakum County, Texas


1.
Dated:
January 18, 1989
 
Recorded:
Volume 44, Page 209, Deed Records of Yoakum County, Texas
 
Lessor:
Alma Lynn Been McGinty, et al
 
Lessee:
Sam L. Pfiester
 
Lands covered:
NE/4 of Section 361, Block D
   
John H. Gibson Survey, Yoakum County, Texas
     
2.
Dated:
September 11, 1989
 
Recorded:
Volume 54, Page 12, Deed Records of Yoakum County, Texas
 
Lessor:
Fina Oil & Chemical
 
Lessee:
Sam L. Pfiester
 
Lands covered:
NE/4 of Section 361, Block D
   
John H. Gibson Survey, Yoakum County, Texas
     
3.
Dated:
May 9, 1989
 
Recorded:
Volume 50, Page 57, Deed Records of Yoakum County, Texas
 
Lessor:
Mike Field, et al
 
Lessee:
Hughes Eastern Corporation
 
Lands covered:
NE/4 of Section 361, Block D
   
John H. Gibson Survey, Yoakum County, Texas
     
4.
Dated:
May 10, 1989
 
Recorded:
Volume 50, Page 61, Deed Records of Yoakum County, Texas
 
Lessor:
Vernon A. Townes, et ux
 
Lessee:
Hughes Eastern Corporation
 
Lands covered:
NE/4 of Section 361, Block D
   
John H. Gibson Survey, Yoakum County, Texas
     
5.
Dated:
May 16, 1989
 
Recorded:
Volume 50, Page 48, Deed Records of Yoakum County, Texas
 
Lessor:
Jerry Corbin
 
Lessee:
Hughes Eastern Corporation
 
Lands covered:
NE/4 of Section 361, Block D
   
John H. Gibson Survey, Yoakum County, Texas
     
6.
Dated:
May 16, 1989
 
Recorded:
Volume 50, Page 54, Deed Records of Yoakum County, Texas
     


 
 

--------------------------------------------------------------------------------

 
 

 
Lessor:
Sue Holder
 
Lessee:
Hughes Eastern Corporation
 
Lands covered:
NE/4 of Section 361, Block D
   
John H. Gibson Survey, Yoakum County, Texas
     
7.
Dated:
May 16, 1989
 
Recorded:
Volume 50, Page 51, Deed Records of Yoakum County, Texas
 
Lessor:
Ruth Turner
 
Lessee:
Hughes Eastern Corporation
 
Lands covered:
NE/4 of Section 361, Block D
   
John H. Gibson Survey, Yoakum County, Texas



J.F. LANE “A” A/C 2
100% GWI
75% NRI

Upton County, Texas


Lessor:
John F. Lane and Allie Lane, his wife
Lessee:
W.B. Powell
Lease Date:
06/11/25
Recording Data:
Book 17, Page 106
Description:
N/2 and SE/4 of Section 5, Abstract 213, G.C. & S.F. Ry. Co. Survey,
 
Upton County, Texas



KING RANCH OIL & LIGNITE
100% GWI
73.41640% NRI (OIL)
Upton County, Texas
 
72.68224% NRI (GAS)

 
Lessor:
King Ranch Oil & Lignite Company
Lessee:
Neville G. Penrose
Lease Date:
05/07/59
Recording Data:
Volume 282, Page 393, Oil and Gas Records, Upton County, Texas
Description:
NW/4 of Section 26, Block 2, MK&T Ry. Co. Survey, Upton County, Texas



J.H. SHIRK ESTATE
100% GWI
78.6875% NRI

Upton County, Texas


The West Half of the Southwest Quarter (W ½ SW ¼) of Section 23, Block 2, MK & T
Ry. Co. Survey, A-347, Upton County, Texas.


JERRY B CLAYTON “B” LEASE
100% GWI
75% NRI

Borden County, Texas



 
Lease Date:
October 5, 2000
Lessor:
Jerry Fielding Clayton, a/k/a Jerry F. Clayton
 
Lessee:
R. Capps Oil Corp.
Recording Data:
Volume 276, Page 38
 

Description:          Southwest Quarter (SW/4) of Section 31, and the Northwest
Quarter (NW/4) of Section 42 all in Block 32, Township 4 North, T & P Railway
Co. Survey, Borden County, Texas



 
Lease Date:
October 5, 2000


 
 

--------------------------------------------------------------------------------

 


Lessor:
Ruben Mardes Clayton, III, a/k/a R.M. Clayton, III
 
Lessee:
R. Capps Oil Corp.
Recording Data:
Volume 276, Page 346
 

Description:     Southwest Quarter (SW/4) of Section 31, and the Northwest
Quarter (NW/4) of Section 42 all in Block 32, Township 4 North, T & P Railway
Co. Survey, Borden County, Texas


Lease Date:
October 5, 2000
Lessor:
Edna Clayton Dewees, a/k/a Edna C. Dewees
Lessee:
R. Capps Oil Corp.
Recording Data:
Volume 276, Page 350

Description:     Southwest Quarter (SW/4) of Section 31, and the Northwest
Quarter (NW/4) of Section 42 all in Block 32, Township 4 North, T & P Railway
Co. Survey, Borden County, Texas


Lease Date:
October 5, 2000
Lessor:
Anita Ann Reeder
Lessee:
R. Capps Oil Corp.
Recording Data:
Volume 277, Page 50

Description:     Southwest Quarter (SW/4) of Section 31, and the Northwest
Quarter (NW/4) of Section 42 all in Block 32, Township 4 North, T & P Railway
Co. Survey, Borden County, Texas


BOOGER BEAR “A”
11.90625% GWI
8.929688% NRI

Scurry County, Texas


Description:     40 acre tract of land in the SE/4 of Section 191, Block 97,
H&TC Ry. Co. Survey, Scurry County, Texas, including any and all of Assignor’s
rights in and to the Booger Bear A Lease and wells located on said lease.



LUTHER GRAY UNIT #1
5.9591% GWI
4.3933% NRI

Grady County, Oklahoma
 
CONTRACTUAL INTERESTS ACQUIRED BY VIRTUE OF JOINT OPERATING AGREEMENT DATED
02/03/53 BY AND BETWEEN MERCURY DRILLING COMPANY, AS OPERATOR AND THE TEXAS
COMPANY, ET AL, AS NON-OPERATOR, AS AMENDED 3/29/55, 1/7/64, 4/3/73, 11/11/75,
1/8/80 AND 2/2/288
 
T-5-N R-7-W
            Sec. 24: S/2
Sec. 25: N/2
               Grady County, Oklahoma
 

SUBJECT TO:


1.           AR-63541 JOINT OPERATING AGREEMENT DATED 07/01/80 BY AND BETWEEN
TEXACO, INC. AS OPERATOR AND COTTON PETROLEUM CORPORATION, ET AL, AS
NON-OPERATOR, LIMITED TO THE ATOKA, MORROW AND SPRINGER COMMON SOURCES OF
SUPPLY.
 

End of Exhibit

 
 

--------------------------------------------------------------------------------

 